FILED
                                                                 United States Court of Appeals
                                      PUBLISH                            Tenth Circuit

                    UNITED STATES COURT OF APPEALS                     October 28, 2013

                                                                     Elisabeth A. Shumaker
                            FOR THE TENTH CIRCUIT                        Clerk of Court


ARAM BATUBARA; IMELDA
ROSALYNA PURBA,

             Petitioners,

v.                                                          No. 12-9549

ERIC H. HOLDER, JR., United States
Attorney General,

             Respondent.


                    ON PETITION FOR REVIEW FROM
                  THE BOARD OF IMMIGRATION APPEALS


Submitted on the briefs:*

Armin A. Skalmowski, Alhambra, California, for the Petitioners.

Stuart F. Delery, Principal Deputy Assistant, Attorney General, William C. Peachey,
Assistant Director, Ada E. Bosque, Senior Litigation Counsel, Office of Immigration
Litigation, Civil Division, U.S. Department of Justice, Washington, D.C., for
Respondent.


Before BRISCOE, Chief Judge, HOLLOWAY, Senior Circuit Judge, and
TYMKOVICH, Circuit Judge.

*
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
BRISCOE, Chief Judge.


      Petitioners, wife and husband, Imelda Rosalyna Purba and Aram Batubara,

who are citizens of Indonesia, seek review of the Board of Immigration Appeals’

(BIA) order dismissing their appeal from the denial of their applications for

withholding of removal and relief under the Convention Against Torture (CAT). We

dismiss the untimely petition for review for lack of jurisdiction.

                                    I. Background.

      Petitioners legally entered the United States but remained after their authorized

stay expired. They conceded removability and applied for asylum, withholding of

removal, and relief under the Convention Against Torture (CAT) in 2004. Purba

alleged persecution on account of her Christian evangelism, and Batubara sought

derivative relief through Purba. In 2006, the immigration judge (IJ) denied

petitioners’ applications for relief. Petitioners’ appeal to the BIA was dismissed, but

on review this court granted the government’s unopposed motion for remand in light

of a recent circuit decision. In April 2009, the IJ again found that petitioners’

removability had been established and that their asylum request was untimely filed.

The IJ denied their withholding of removal requests because Purba had not shown

past persecution or a well-founded fear of future persecution in order to qualify for

withholding of removal, nor had she shown persecution by a government official in

order to qualify for relief under the CAT. The IJ granted petitioners a 60-day

                                          -2-
voluntary departure period, and ordered them removed if they failed to voluntarily

depart. Petitioners appealed to the BIA.

      On May 4, 2011, the BIA upheld the IJ’s denial of asylum, withholding of

removal, and relief under the CAT and dismissed the appeal. The BIA then noted the

record did not show if petitioners had timely posted the voluntary-departure bond, or

if the IJ had advised petitioners they were required to submit proof of having posted

this bond, as required by 8 C.F.R. § 1240.26(c)(3). Thus, the BIA remanded for the

IJ to provide all advisals that were required when he granted voluntary departure.

      On remand, petitioners withdrew their requests for voluntary departure. The IJ

issued an order on March 28, 2012, denying voluntary departure and ordering

petitioners removed to Indonesia. Only then, on April 23, 2012, did petitioners file

this petition seeking review of the BIA’s May 4, 2011, ruling. At the same time,

petitioners also appealed the IJ’s March 28, 2012, order to the BIA. That appeal

remains pending.

                                      II. Analysis.

      A petition for review must “be filed not later than 30 days after the date of the

final order of removal.” 8 U.S.C. § 1252(b)(1). In their initial briefing, both parties

asserted that the petition for review was timely. Pet’rs Br. at 2 (“On March 28, 2012,

the IJ issued final orders of removal. On April 23, 2012, petitioners filed a timely

petition for review with this Court.”); Resp’t Br. at 2 (“The petition for review was

timely filed. . . .”). But we ordered the parties to file supplemental jurisdictional


                                           -3-
briefs to address whether the BIA’s May 4, 2011, order—not the IJ’s March 28, 2012

order—was the final order of removal. We conclude the BIA’s May 4, 2011, order

was the final order of removal. Thus, the April 2012 petition for review was

untimely filed, and we lack jurisdiction over this petition.

       Under the Immigration and Nationality Act (INA), circuit courts have

jurisdiction to review solely “a final order of removal.” 8 U.S.C. § 1252(a)(1);

see also Padilla-Caldera v. Holder, 637 F.3d 1140, 1144 (10th Cir. 2011); Hamilton

v. Gonzales, 485 F.3d 564, 566 (10th Cir. 2007). The INA defines an “order of

removal” as the order “‘concluding that the alien is [removable] or ordering

[removal].’” Hamilton, 485 F.3d at 565 (quoting 8 U.S.C. § 1101(a)(47)(A)).1

Had the BIA not remanded for the IJ to make the ministerial review of whether

petitioners had been advised of their obligation to post a voluntary-departure bond,

its May 4, 2011, order would undoubtedly have been a final order of removal. See

Sosa-Valenzuela v. Gonzales, 483 F.3d 1140, 1144 (10th Cir. 2007) (“An order of

[removal] becomes ‘final’ when (1) the BIA affirms the order on appeal, or (2) the

period for seeking BIA review has expired.” (citing 8 U.S.C. § 1101(a)(47)(B));

see also 8 C.F.R. § 1241.1 (“An order of removal made by the [IJ] . . . shall become

final . . . [inter alia,] [u]pon dismissal of an appeal by the [BIA]. . . .”).




1
      As we have previously explained, “[t]he terms removable and deportable are
synonymous.” Hamilton, 485 F.3d at 565 n.2.


                                             -4-
      But the parties argue the BIA’s May 2011 order was not a final order of

removal because petitioners were not actually removable pending the IJ’s decision

regarding voluntary departure. We disagree. “The fact that the availability of

voluntary departure may be up in the air has no effect at all on the removability of the

alien—it affects only the manner of her exit.” Almutairi v. Holder, 722 F.3d 996,

1001 (7th Cir. 2013); see also Foti v. INS, 375 U.S. 217, 220 n.1 (1963) (“The

granting of voluntary departure relief does not result in the alien’s not being subject

to an outstanding final order of deportation.”).

      Here, neither the IJ’s voluntary departure advisals, nor any IJ order on remand

relating to voluntary departure, could alter the BIA’s decision upholding the IJ’s

finding of removability and denial of petitioners’ requests for asylum, withholding of

removal, and CAT relief. See Foti, 375 U.S. at 220 n.1. Thus, the BIA’s May 2011

order concluding the petitioners were removable was the final order of removability

under § 1101(a)(47), that is subject to judicial review under § 1252.

      This conclusion is consistent with the decisions of our sister circuits, which

have uniformly held that a BIA order denying relief from removal but remanding for

proceedings having no potential for future relief from removal, such as consideration

of voluntary departure, is a final order of removal under § 1101(a)(47)(A) and (B).

See Almutairi, 722 F.3d at 1001 (aligning with its “sister circuits[, which] have all

found that an order from the BIA resolving everything except an issue relating to

voluntary departure satisfies the finality rules of the INA”); Li v. Holder, 666 F.3d


                                          -5-
147, 151 (4th Cir. 2011) (reaffirming its existing precedent and holding, as to a

remand for voluntary departure advisals, that “a final order of removal . . . is an

appealable order, even if the details of a voluntary departure remain to be worked

out”); Giraldo v. Holder, 654 F.3d 609, 612-15 (6th Cir. 2011) (holding BIA order

that vacated the IJ’s grant of withholding of removal was a final order of removal,

notwithstanding remand to IJ to consider voluntary departure relief, “because all of

the orders that would foreclose removal . . . have been presented to the BIA, and all

that is remaining is the discretionary issue of voluntary departure” (original alteration

omitted) (internal quotation marks omitted)); Pinto v. Holder, 648 F.3d 976, 980

(9th Cir. 2011) (reaffirming prior holdings that BIA order denying relief from

removal but remanding to IJ for voluntary departure proceedings is final order of

removal); Alibasic v. Mukasey, 547 F.3d 78, 83-84 (2d Cir. 2008) (joining other

circuits in holding that “a BIA order denying relief from removal and remanding for

the sole purpose of considering voluntary departure is a final order of removal that

this Court has jurisdiction to review”); Del Pilar v. U.S. Att’y Gen., 326 F.3d 1154,

1156-57 (11th Cir. 2003) (per curiam) (ruling the BIA’s remand for limited purpose

of permitting petitioner to designate country of removal constituted final order of

removal because “there is nothing remaining for [the petitioner] to appeal”).2


2
       In cases where the alien filed a timely petition for review from the BIA’s final
order of removal while the voluntary departure issues were still pending, some
circuits have declined to exercise jurisdiction over the BIA order for prudential
reasons pending the IJ’s decision on remand. See Li, 666 F.3d at 153-54; Giraldo,
                                                                             (continued)
                                           -6-
      Because the petition for review was filed more than 30 days after the May

2011 final order of removal, we lack jurisdiction over this petition. Nahatchevska v.

Ashcroft, 317 F.3d 1226, 1227 (10th Cir. 2003) (per curiam) (“The filing of a timely

petition for review is mandatory and jurisdictional and is not subject to equitable

tolling.” (internal quotation marks omitted)).

      Accordingly, we dismiss the petition for review.




654 F.3d at 616-18. Others have chosen to exercise their jurisdiction immediately.
Pinto, 648 F.3d at 985. But here, we lack jurisdiction over the untimely petition for
review, and accordingly express no opinion on that issue.


                                          -7-